Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Damond J. Wilson appeals from the district court’s order granting summary judgment for United Parcel Services, Inc., in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilson v. UPS, No. 1:10-cv-00636-CMH-JFA, 2012 WL 405064 (E.D.Va. Feb. 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.